Name: Commission Implementing Regulation (EU) No 1348/2014 of 17 December 2014 on data reporting implementing Article 8(2) and Article 8(6) of Regulation (EU) No 1227/2011 ofÃ the European Parliament and of the Council on wholesale energy market integrity and transparency Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: trade policy;  distributive trades;  executive power and public service;  information technology and data processing;  energy policy
 Date Published: nan

 18.12.2014 EN Official Journal of the European Union L 363/121 COMMISSION IMPLEMENTING REGULATION (EU) No 1348/2014 of 17 December 2014 on data reporting implementing Article 8(2) and Article 8(6) of Regulation (EU) No 1227/2011 of the European Parliament and of the Council on wholesale energy market integrity and transparency (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1227/2011 of the European Parliament and of the Council of 25 October 2011 on wholesale energy market integrity and transparency (1), and in particular Article 8(2) and Article 8(6) thereof, Whereas: (1) Effective oversight of wholesale energy markets requires the regular monitoring of details of contracts including orders to trade as well as data on capacity and use of facilities for production, storage, consumption or transmission of electricity and natural gas. (2) Regulation (EU) No 1227/2011 requires the Agency for the Cooperation of Energy Regulators (the Agency) established by Regulation (EC) No 713/2009 of the European Parliament and of the Council (2) to monitor wholesale energy markets in the Union. In order to enable the Agency to fulfil its task it should be provided with complete sets of relevant information in a timely manner. (3) Market participants should report to the Agency on a regular basis details of wholesale energy contracts both in relation to the supply of electricity and natural gas and for the transportation of those commodities. Contracts for balancing services, contracts between different members of the same group of companies and contracts for the sale of the output of small energy production facilities should be reported to the Agency only at its reasoned request on ad-hoc basis. (4) In general, both parties to the contract should report the required details of the concluded contract. To facilitate reporting, parties should be able to report on each other's behalf or use the services of third parties for this purpose. Notwithstanding this and to facilitate data collection, the details of transportation contracts acquired through primary capacity allocation of a transmission system operator (TSO) should be reported by the respective TSO only. The reported data should also include filled and unfilled capacity requests. (5) In order to effectively uncover market abuses, it is important that next to the details of contracts the Agency can also monitor orders to trade placed on organised markets. Since market participants cannot be expected to record such data with ease, matched and unmatched orders should be reported through the organised market place where they were placed or through third parties who are able to provide such information. (6) In order to avoid double reporting, the Agency should collect details of derivatives relating to contracts for the supply or transportation of electricity or natural gas which have been reported in accordance with applicable financial regulation to trade repositories or to financial regulators from those sources. Notwithstanding this, organised markets, trade matching or reporting systems, who have reported details of such derivatives under financial rules, subject to their agreement, should be able to report the same information also to the Agency. (7) Efficient reporting and targeted monitoring requires standard and non-standard contracts to be distinguished. Since prices of standard contracts serve also as reference prices for non-standard contracts, the Agency should receive information regarding standard contracts on a daily basis. Details of non-standard contracts should be reportable up to one month from their conclusion. (8) Market participants should also report to the Agency and, to national regulatory authorities, at their request, on a regular basis data in relation to the availability and use of energy production and transportation infrastructure including liquefied natural gas (LNG) and storage facilities. In order to reduce the burden of reporting on market participants and to make best use of existing data sources, reporting should involve where possible TSOs, the European Network of Transmission System Operators for Electricity (the ENTSO for Electricity), the European Network of Transmission System Operators for Gas (the ENTSO for Gas), LNG system operators and natural gas storage system operators. Depending on the importance and availability of the data, the regularity of reporting may vary with most of the data reported on daily basis. The reporting requirements should respect the Agency's obligation not to make commercially sensitive information publicly available and only to publish or make available information that is not likely to create any distortion of competition on wholesale energy markets. (9) It is important that reporting parties have a clear understanding about the details of the information they are required to report. To this end the Agency should explain the content of the reportable information in a user manual. The Agency should also make sure that information is reported in electronic formats, which are easily accessible to reporting parties. (10) In order to ensure continuous and safe transfer of complete sets of data, the reporting parties should comply with basic requirements in relation to their ability to authenticate data sources, check data for correctness and completeness and to ensure business continuity. The Agency should assess reporting parties' compliance with those requirements. The assessment should ensure a proportionate treatment of professional third parties handling market participants' data and market participants reporting their own data. (11) The type and source of reportable data can influence the resources and time the reporting parties need to invest in preparing for data submission. For example completing procedures for reporting standard contracts executed at organised market places takes less time than setting up systems for reporting non-standard contracts or certain fundamental data. To this end the obligation for reporting should be phased in, starting with transmitting fundamental data available on the transparency platforms of ENTSO for Electricity and of ENTSO for Gas as well as standard contracts executed at organised market places. Reporting of non-standard contracts should follow reflecting the extra time needed for completing procedures for reporting. Staggered data reporting would also help the Agency to better allocate its resources to prepare for receiving the information. (12) The measures provided for in this Regulation are in accordance with the opinion of the Committee established in accordance with Article 21 of Regulation (EU) No 1227/2011, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter This Regulation lays down rules for the provision of data to the Agency implementing Article 8(2) and (6) of Regulation (EU) No 1227/2011. It defines the details of reportable wholesale energy products and fundamental data. It also establishes appropriate channels for data reporting including defining timing and regularity of data reports. Article 2 Definitions For the purpose of this Regulation, the definitions in Article 2 of Regulation (EU) No 1227/2011 and in Article 3 of Commission Regulation (EU) No 984/2013 (3) shall apply. In addition, the following definitions shall apply: (1) fundamental data means information related to the capacity and use of facilities for production, storage, consumption or transmission of electricity and natural gas or related to the capacity and use of LNG facilities, including planned or unplanned unavailability of these facilities; (2) standard contract means a contract concerning a wholesale energy product admitted to trading at an organised market place, irrespective of whether or not the transaction actually takes place on that market place; (3) non-standard contract means a contract concerning any wholesale energy product that is not a standard contract; (4) organised market place or organised market means: (a) a multilateral system, which brings together or facilitates the bringing together of multiple third party buying and selling interests in wholesale energy products in a way that results in a contract, (b) any other system or facility in which multiple third-party buying and selling interests in wholesale energy products are able to interact in a way that results in a contract. These include electricity and gas exchanges, brokers and other persons professionally arranging transactions, and trading venues as defined in Article 4 of Directive 2014/65/EU of the European Parliament and of the Council (4). (5) group shall have the same meaning as in Article 2 of Directive 2013/34/EU of the European Parliament and of the Council (5) (6) intragroup contract is a contract on wholesale energy products entered into with a counterparty which is part of the same group provided that both counterparties are included in the same consolidation on a full basis; (7) over-the-counter (OTC) means any transaction carried out outside an organised market; (8) nomination means,  for electricity: the notification of the use of cross zonal capacity by a physical transmission rights holder and its counterparty to the respective transmission system operator(s)(TSOs),  for natural gas: the prior reporting by the network user to the TSO of the actual flow that the network user wishes to inject into or withdraw from the system; (9) balancing energy means energy used by TSOs to perform balancing; (10) balancing capacity (reserves) means the contracted reserve capacity; (11) balancing services means,  for electricity: either or both balancing capacity and balancing energy,  for natural gas: a service provided to a TSO via a contract for gas required to meet short term fluctuations in gas demand or supply; (12) consumption unit means a resource which receives electricity or natural gas for its own use; (13) production unit means a facility for generation of electricity made up of a single generation unit or of an aggregation of generation units; CHAPTER II REPORTING OBLIGATIONS ON TRANSACTIONS Article 3 List of reportable contracts 1. The following contracts shall be reported to the Agency: (a) As regards wholesale energy products in relation to the supply of electricity or natural gas with delivery in the Union: (i) Intraday or within-day contracts for the supply of electricity or natural gas where delivery is in the Union irrespective of where and how they are traded, in particular regardless of whether they are auctioned or continuously traded, (ii) Day-ahead contracts for the supply of electricity or natural gas where delivery is in the Union irrespective of where and how they are traded, in particular regardless of whether they are auctioned or continuously traded, (iii) Two-days-ahead contracts for the supply of electricity or natural gas where delivery is in the Union irrespective of where and how they are traded, in particular regardless of whether they are auctioned or continuously traded, (iv) Week-end contracts for the supply of electricity or natural gas where delivery is in the Union irrespective of where and how they are traded, in particular regardless of whether they are auctioned or continuously traded, (v) After-day contracts for the supply of electricity or natural gas where delivery is in the Union irrespective of where and how they are traded, in particular regardless of whether they are auctioned or continuously traded, (vi) Other contracts for the supply of electricity or natural gas with a delivery period longer than two days where delivery is in the Union irrespective of where and how they are traded, in particular regardless of whether they are auctioned or continuously traded, (vii) Contracts for the supply of electricity or natural gas to a single consumption unit with a technical capability to consume 600 GWh/year or more, (viii) Options, futures, swaps and any other derivatives of contracts relating to electricity or natural gas produced, traded or delivered in the Union. (b) Wholesale energy products in relation to the transportation of electricity or natural gas in the Union: (i) Contracts relating to the transportation of electricity or natural gas in the Union between two or more locations or bidding zones concluded as a result of a primary explicit capacity allocation by or on behalf of the TSO, specifying physical or financial capacity rights or obligations, (ii) Contracts relating to the transportation of electricity or natural gas in the Union between two or more locations or bidding zones concluded between market participants on secondary markets, specifying physical or financial capacity rights or obligations, including resale and transfer of such contracts, (iii) Options, futures, swaps and any other derivatives of contracts relating to the transportation of electricity or natural gas in the Union. 2. In order to facilitate reporting, the Agency shall draw up and maintain a public list of standard contracts and update that list in a timely manner. In order to facilitate reporting, the Agency shall draw up and publish a list of organised market places upon entry into force of this regulation. The Agency shall update that list in a timely manner. In order to assist the Agency to comply with its obligations under the first subparagraph, organised market places shall submit identifying reference data for each wholesale energy product they admit to trading to the Agency. The information shall be submitted before trading commences in that particular contract in a format defined by the Agency. Organised market places shall submit updates of the information as changes occur. In order to facilitate reporting, final customers party to a contract as referred to in Article 3(1)(a)(vii) shall inform their counterparty about the technical capability of the consumption unit in question to consume 600 GWh/year or more. Article 4 List of contracts reportable at request of the Agency 1. Unless concluded on organised market places, the following contracts and details of transactions in relation to those contracts shall be reportable only upon reasoned request of the Agency and on an ad-hoc basis: (a) Intragroup contracts, (b) Contracts for the physical delivery of electricity produced by a single production unit with a capacity equal to or less than 10 MW or by production units with a combined capacity equal to or less than 10 MW, (c) Contracts for the physical delivery of natural gas produced by a single natural gas production facility with a production capacity equal to or less than 20 MW, (d) Contracts for balancing services in electricity and natural gas. 2. Market participants only engaging in transactions in relation to the contracts referred to in points (b) and (c) of paragraph 1 shall not be required to register with the national regulatory authority pursuant to Article 9(1) of Regulation (EU) No 1227/2011. Article 5 Details of reportable contracts including orders to trade 1. The information to be reported pursuant to Article 3 shall include: (a) in relation to standard contracts for the supply of electricity or natural gas the details set out in Table 1 of the Annex, (b) in relation to non-standard contracts for the supply of electricity or natural gas the details set out in Table 2 of the Annex, (c) in relation to standard and non-standard contracts for the transportation of electricity the details set out in Table 3 of the Annex, (d) in relation to standard and non-standard contracts for the transportation of natural gas the details set out in Table 4 of the Annex. Details of transactions executed within the framework of non-standard contracts specifying at least an outright volume and price shall be reported using Table 1 of the Annex. 2. The Agency shall explain the details of the reportable information referred to in paragraph 1 in a user manual and after consulting relevant parties make it available to the public upon entry into force of this Regulation. The Agency shall consult relevant parties on material updates of the user manual. Article 6 Reporting channels for transactions 1. Market participants shall report details of wholesale energy products executed at organised market places including matched and unmatched orders to the Agency through the organised market place concerned, or through trade matching or trade reporting systems. The organised market place where the wholesale energy product was executed or the order was placed shall at the request of the market participant offer a data reporting agreement. 2. TSOs or third parties acting on their behalf shall report details of contracts referred to in Article 3(1)(b)(i) including matched and unmatched orders. 3. Market participants or third parties acting on their behalf shall report details of contracts referred to in Article 3(1)(a), 3(1)(b)(ii) and 3(1)(b)(iii) which have been concluded outside an organised market. 4. Information in relation to wholesale energy products which have been reported in accordance with Article 26 of Regulation (EU) No 600/2014 of the European Parliament and of the Council (6) or Article 9 of Regulation (EU) No 648/2012 of the European Parliament and of the Council (7) shall be provided to the Agency by: (a) trade repositories referred to in Article 2 of Regulation (EU) No 648/2012, (b) approved reporting mechanisms referred to in Article 2 of Regulation (EU) No 600/2014, (c) competent authorities referred to in Article 26 of Regulation (EU) No 600/2014, (d) the European Securities and Markets Authority, as appropriate. 5. Where persons have reported details of transactions in accordance with Article 26 of Regulation (EU) No 600/2014 or Article 9 of Regulation (EU) No 648/2012 their obligations in relation to reporting those details under Article 8(1) of Regulation (EU) No 1227/2011 shall be considered as fulfilled. 6. In line with the second subparagraph of Article 8(3) of Regulation (EU) No 1227/2011 and without prejudice to paragraph 5 of this Article organised markets, trade matching or reporting systems shall be able to provide the information referred to in paragraph 1 of this Article directly to the Agency. 7. Where a third party reports on behalf of one or both counterparties, or where one counterparty reports the details of a contract also on behalf of the other counterparty, the report shall contain the relevant counterparty data in relation to each of the counterparties and the full set of details that would have been reported had the contracts been reported by each counterparty separately. 8. The Agency may request additional information and clarifications from market participants and reporting parties in relation to their reported data. Article 7 Timing of reporting of transactions 1. Details of standard contracts and orders to trade, including for auctions, shall be reported as soon as possible but no later than on the working day following the conclusion of the contract or placement of the order. Any modification or the termination of the concluded contract or order to trade shall be reported as soon as possible but no later than the working day following the modification or termination. 2. In the case of auction markets where orders are not made publicly visible, only concluded contracts and final orders shall be reported. They shall be reported no later than on the working day following the auction. 3. Orders placed in brokers' voice operated services and not appearing on electronic screens shall be reportable only upon request of the Agency. 4. Details of non-standard contracts including any modification or the termination of the contract and transactions referred to in the second subparagraph of Article 5(1) shall be reported no later than one month following the conclusion, modification or termination of the contract. 5. Details of contracts referred to in Article 3(1)(b)(i) shall be reported as soon as possible but no later than on the working day following the availability of the allocation results. Any modification or the termination of the concluded contracts shall be reported as soon as possible but no later than on the working day following the modification or termination. 6. Details of wholesale energy contracts which were concluded before the date on which the reporting obligation becomes applicable and remain outstanding on that date shall be reported to the Agency within 90 days after the reporting obligation becomes applicable for those contracts. The reportable details shall only include data which can be extracted from market participants' existing records. They shall at least comprise of data referred to in Article 44(2) of Directive 2009/73/EC of the European Parliament and of the Council (8) and in Article 40(2) of Directive 2009/72/EC of the European Parliament and of the Council (9). CHAPTER III REPORTING OF FUNDAMENTAL DATA Article 8 Rules for the reporting of fundamental data on electricity 1. The ENTSO for Electricity shall, on behalf of market participants, report information to the Agency in relation to the capacity and use of facilities for production, consumption and transmission of electricity including planned and unplanned unavailability of these facilities as referred to in Articles 6 to 17 of Commission Regulation (EU) No 543/2013 (10). The information shall be reported through the central information transparency platform as referred to in Article 3 of Regulation (EU) No 543/2013. 2. The ENTSO for Electricity shall make the information referred to in paragraph 1 available to the Agency as soon as it becomes available on the central information transparency platform. Information referred to in Article 7(1) of Regulation (EU) No 543/2013 shall be made available to the Agency in disaggregated form including the name and location of the consumption unit referred no later than the following working day. Information referred to in Article 16(1)(a) of Regulation (EU) No 543/2013 shall be made available to the Agency no later than the following working day. 3. Electricity TSOs or third parties on their behalf shall report to the Agency and, at their request, to national regulatory authorities in accordance with Article 8(5) of Regulation (EU) No 1227/2011 final nominations between bidding zones specifying the identity of market participants involved and the quantity scheduled. The information shall be made available no later than the following working day. Article 9 Rules for the reporting of fundamental data on gas 1. The ENTSO for Gas shall, on behalf of market participants, report information to the Agency in relation to the capacity and use of facilities for transmission of natural gas including planned and unplanned unavailability of these facilities as referred to in points 3.3(1) and 3.3(5) of Annex I to Regulation (EC) No 715/2009 of the European Parliament and of the Council (11). The information shall be made available through the Union-wide central platform as referred to in point 3.1.1(1)(h) of Annex I to Regulation (EC) No 715/2009. The ENTSO for Gas shall make the information referred to in the first subparagraph available to the Agency as soon as it becomes available on the Union-wide central platform. 2. Gas TSOs or third parties on their behalf shall report to the Agency and, at their request, to national regulatory authorities in accordance with Article 8(5) of Regulation (EU) No 1227/2011 day-ahead nominations and final re-nominations of booked capacities specifying the identity of the market participants involved and the allocated quantities. The information shall be made available no later than the following working day. The information shall be provided for the following points of the transmission system: (a) all interconnection points, (b) entry points of production facilities including of upstream pipelines, (c) for exit points connected to a single customer, (d) entry and exit points to and from storage, (e) for LNG facilities, (f) for physical and virtual hubs. 3. LNG system operators as defined in Article 2(12) of Directive 2009/73/EC shall report to the Agency and, at their request, to national regulatory authorities for each LNG facility the following information: (a) the technical, contracted and available capacity of the LNG facility in a daily resolution, (b) send-out and inventory of the LNG facility in a daily resolution, (c) planned and unplanned unavailability announcements of the LNG facility including the time of the announcement and the capacities concerned. 4. The information referred to in point (a) and (b) of paragraph 3 shall be made available no later than the following working day. The information including updates of it referred to in point (c) of paragraph 3 shall be made available as soon as that information becomes available. 5. Market participants or LNG System Operators on their behalf shall report to the Agency and, at their request, to national regulatory authorities for each LNG facility the following information: (a) in relation to unloading and reloading of cargos: (i) date of unloading or reloading, (ii) volumes unloaded or reloaded per ship, (iii) the name of the terminal customer, (iv) name and size of the ship using the facility. (b) the planned unloading or reloading at the LNG facilities in a daily resolution for the next month specifying the market participant and the name of the terminal customer (if different from the market participant). 6. The information referred to in point (a) of paragraph 5 shall be made available no later than the working day following unloading or reloading. The information referred to in point (b) of paragraph 5 shall be made available in advance of the month to which it relates. 7. Storage system operators as defined in Article 2(10) of Directive 2009/73/EC shall report to the Agency and, at their request, to national regulatory authorities for each storage facility or, where facilities operated in groups, for each group of storage facilities following information through a joint platform: (a) the technical, contracted and available capacity of the storage facility, (b) amount of gas in stock at the end of the gas day, inflows (injections) and outflows (withdrawals) for each gas day, (c) planned and unplanned unavailability announcements of the storage facility including the time of the announcement and the capacities concerned. 8. The information referred to in point (a) and (b) of paragraph 7 shall be made available no later than the following working day. The information including updates of it referred to in point (c) of paragraph 7 shall be made available as soon as the information becomes available. 9. Market participants or Storage System Operators on their behalf shall report to the Agency and, at their request, to national regulatory authorities the amount of gas the market participant has stored at the end of the gas day. This information shall be made available no later than the following working day. Article 10 Reporting procedures 1. Market participants disclosing inside information on their website or service providers disclosing such information on market participants' behalf shall provide web feeds to enable the Agency to collect these data efficiently. 2. When reporting information referred to in Articles 6, 8 and 9 including inside information, the market participant shall identify itself or shall be identified by the third party reporting on its behalf using the ACER registration code which the market participant received or the unique market participant code which the market participant provided while registering in accordance with Article 9 of Regulation (EU) No 1227/2011. 3. The Agency shall after consulting relevant parties establish procedures, standards and electronic formats based on established industry standards for reporting of information referred to in Articles 6, 8 and 9. The Agency shall consult relevant parties on material updates of the referred procedures, standards and electronic formats. CHAPTER IV FINAL PROVISIONS Article 11 Technical and organisational requirements and responsibility for reporting data 1. In order to ensure efficient, effective and safe exchange and handling of information, the Agency shall, after consulting relevant parties, develop technical and organisational requirements for submitting data. The Agency shall consult relevant parties on material updates of these requirements. The requirements shall: (a) ensure the security, confidentiality and completeness of information, (b) enable the identification and correction of errors in data reports, (c) enable the authentication of the source of information, (d) ensure business continuity. The Agency shall assess whether reporting parties comply with the requirements. Reporting parties who comply with the requirements shall be registered by the Agency. For entities listed under Article 6(4) the requirements listed in the second subparagraph shall be considered as fulfilled. 2. Persons required to report data referred to in Articles 6, 8 and 9 shall have responsibility for the completeness, accuracy and timely submission of data to the Agency and, where required so, to national regulatory authorities. Where a person referred to in the first subparagraph reports those data through a third party the person shall not be responsible for failures in the completeness, accuracy or timely submission of the data which are attributable to the third party. In those cases the third party shall be responsible for those failures, without prejudice to Articles 4 and 18 of Regulation (EC) No 543/2013 on submission of data in electricity markets. Persons referred to in the first subparagraph shall nevertheless take reasonable steps to verify the completeness, accuracy and timeliness of the data which they submit through third parties. Article 12 Entry into force and other measures 1. This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. 2. The reporting obligation as provided in Article 9(1) shall apply from 7 October 2015. The reporting obligation as provided in Article 6(1) except in relation to contracts referred to in Article 3(1)(b) shall apply from 7 October 2015. The reporting obligations as provided in Article 8(1) shall apply from 7 October 2015 but not before the central information transparency platform becomes operational pursuant to Article 3(3) of Regulation (EU) No 543/2013. The reporting obligations as provided in Articles 6(2), 6(3), 8(3), 9(2), 9(3), 9(5), 9(7) and 9(9) shall apply from 7 April 2016. The reporting obligation as provided in Article 6(1) in relation to contracts referred to in Article 3(1)(b) shall apply from 7 April 2016. 3. Without prejudice to the second and fifth subparagraphs of paragraph 2 the Agency may enter into agreements with organised marketplaces, trade matching or reporting systems to obtain details of contracts before the reporting obligation becomes applicable. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 326, 8.12.2011, p. 1. (2) Regulation (EC) No 713/2009 of the European Parliament and of the Council of 13 July 2009 establishing an Agency for the Cooperation of Energy Regulators (OJ L 211, 14.8.2009, p. 1). (3) Commission Regulation (EU) No 984/2013 of 14 October 2013 establishing a Network Code on Capacity Allocation Mechanisms in Gas Transmission Systems and supplementing Regulation (EC) No 715/2009 of the European Parliament and of the Council (OJ L 273, 15.10.2013, p. 5). (4) Directive 2014/65/EU of the European Parliament and of the Council of 15 May 2014 on markets in financial instruments and amending Directive 2002/92/EC and Directive 2011/61/EU (OJ L 173, 12.6.2014, p. 349). (5) Directive 2013/34/EU of the European Parliament and of the Council of 26 June 2013 on the annual financial statements, consolidated financial statements and related reports of certain types of undertakings, amending Directive 2006/43/EC of the European Parliament and of the Council and repealing Council Directives 78/660/EEC and 83/349/EEC (OJ L 182, 29.6.2013, p. 19). (6) Regulation (EU) No 600/2014 of the European Parliament and of the Council of 15 May 2014 on markets in financial instruments and amending Regulation (EU) No 648/2012 (OJ L 173, 12.6.2014, p. 84). (7) Regulation (EU) No 648/2012 of the European Parliament and of the Council of 4 July 2012 on OTC derivatives, central counterparties and trade repositories (OJ L 201, 27.7.2012, p. 1). (8) Directive 2009/73/EC of the European Parliament and of the Council of 13 July 2009 concerning common rules for the internal market in natural gas and repealing Directive 2003/55/EC (OJ L 211, 14.8.2009, p. 94). (9) Directive 2009/72/EC of the European Parliament and of the Council of 13 July 2009 concerning common rules for the internal market in electricity and repealing Directive 2003/54/EC (OJ L 211, 14.8.2009, p. 55). (10) Commission Regulation (EU) No 543/2013 of 14 June 2013 on submission and publication of data in electricity markets and amending Annex I to Regulation (EC) No 714/2009 of the European Parliament and of the Council (OJ L 163, 15.6.2013, p. 1). (11) Regulation (EC) No 715/2009 of the European Parliament and of the Council of 13 July 2009 on conditions for access to the natural gas transmission networks and repealing Regulation (EC) No 1775/2005 (OJ L 211, 14.8.2009, p. 36). ANNEX DETAILS OF REPORTABLE CONTRACTS Table 1 Reportable details of standard contracts for the supply of electricity and gas (Standard reporting form) Field No Field Identifier Description Parties to the contract 1 ID of the market participant or counterparty The market participant or counterparty on whose behalf the record of transaction is reported shall be identified by a unique code. 2 Type of code used in field 1 ACER registration code, Legal Entity Identifier (LEI), Bank Identifier Code (BIC), Energy Identification Code (EIC), Global Location Number (GLN/GS1). 3 ID of the trader and/or of the market participant or counterparty as identified by the organised market place The login username or trading account of the trader and/or the market participant or counterparty as specified by the technical system of the organised market place. 4 ID of the other market participant or counterparty Unique identifier for the other counterparty of the contract. 5 Type of code used in field 4 ACER registration code, Legal Entity Identifier (LEI), Bank Identifier Code (BIC), Energy Identification Code (EIC), Global Location Number (GLN/GS1). 6 Reporting entity ID ID of the reporting entity. 7 Type of code used in field 6 ACER registration code, Legal Entity Identifier (LEI), Bank Identifier Code (BIC), Energy Identification Code (EIC), Global Location Number (GLN/GS1). 8 Beneficiary ID If the beneficiary of the contract as referred in Article 8(1) of Regulation (EU) No 1227/2011 is counterparty to this contract the field is to be left blank. If the beneficiary of the contract is not counterparty to this contract the reporting counterparty has to identify the beneficiary by a unique code. 9 Type of code used in field 8 ACER registration code, Legal Entity Identifier (LEI), Bank Identifier Code (BIC), Energy Identification Code (EIC), Global Location Number (GLN/GS1). 10 Trading capacity of the market participant or counterparty in field 1 Identifies whether the reporting counterparty has concluded the contract as principal on own account (on own behalf or behalf of a client) or as agent for the account of and on behalf of a client. 11 Buy/sell indicator Identifies whether the contract was a buy or sell for the market participant or counterparty identified in field 1. 12 Initiator/Aggressor When the trade is executed on an electronic or voice assisted broker platform, the initiator is the party who first placed the firm order in the market and the aggressor is the party that initiates the transaction. Order details 13 Order ID The order shall be identified by using a unique code identifier provided by the market place or counterparties. 14 Order type The type of order as defined by the functionality offered by the organised market place. 15 Order condition A special condition for the order to execute. 16 Order status The status of the order, for example if order is active or deactivated. 17 Minimum execution volume Minimum Execution Volume  The quantity/volume of any defined minimum execution. 18 Price limit The defined price of the limit for the trigger or stop loss order. 19 Undisclosed volume The volume that is not disclosed to the market for the order. 20 Order duration The order duration is the time for which the order exists within the system until it is removed/cancelled unless it is executed. Contract details 21 Contract ID The contract shall be identified by using a unique code identifier provided by the market place or counterparties. 22 Contract name The name of the contract as identified by the organised market place. 23 Contract type The type of the contract. 24 Energy commodity The classification of the energy commodity. 25 Fixing index or reference price Fixing index that sets the price for the contract or the reference price for derivatives. 26 Settlement method Whether the contract is settled physically, in cash, optional or other. 27 Organised market place ID/OTC In case the market participant uses an organised market place to execute the contract, this organised market place shall be identified by a unique code. 28 Contract trading hours The trading hours of the contract. 29 Last trading date and time The last trading date and time for the reported contract. Transaction details 30 Transaction timestamp The date and time of the contract execution or order submission, or their modification, cancellation or termination. 31 Unique transaction ID Unique identifier for a transaction as assigned by the organised market place of execution, or by the two market participants in case of bilateral contracts to match the two sides of a transaction. 32 Linked transaction ID The linked transaction identifier must identify the contract that is associated with the execution. 33 Linked order ID The linked order identifier must identify the order that is associated with the execution. 34 Voice-brokered Indicates whether the transaction was voice brokered, Y if it was, left blank if it was not. 35 Price The price per unit. 36 Index value The value of the fixing index. 37 Price currency The manner in which the price is expressed. 38 Notional amount Value of the contract. 39 Notional currency The currency of the notional amount. 40 Quantity/Volume Total number of units included in the contract or order. 41 Total notional contract quantity The total number of units of the wholesale energy product. 42 Quantity unit for field 40 and 41 The unit of measurement used for fields 40 and 41. 43 Termination date Termination date of the reported contract. If not different from delivery end date, this field shall be left blank. Option details 44 Option style Indicates whether the option may be exercised only at a fixed date (European and Asian style), a series of pre-specified dates (Bermudan) or at any time during the life of the contract (American style). 45 Option type Indicates whether the option is a call, put or other. 46 Option exercise date The date or dates when the option is exercised. If more than one, further fields may be used. 47 Option strike price The strike price of the option. Delivery profile 48 Delivery point or zone EIC code(s) for the delivery point(s) or market area(s). 49 Delivery start date Start date of delivery. 50 Delivery end date End date of delivery. 51 Duration The duration of the delivery period. 52 Load type Identification of the delivery profile (base load, peak load, off-peak, block of hours or other) 53 Days of the week The days of the week of the delivery 54 Load delivery Intervals Time interval for each block or shape. 55 Delivery capacity The number of units included in the transaction, per delivery time interval. 56 Quantity unit used in field 55 The unit of measurement used. 57 Price/time interval quantity If applicable price per quantity per delivery time interval. Lifecycle information 58 Action type When the report contains:  a contract or an order to trade for the first time, it will be identified as new;  a modification of details of a previous report, it will be identified as modify;  a cancellation of a wrongly submitted report, it will be identified as error;  a termination of an existing contract or order to trade, it will be identified as cancel; Table 2 Reportable details of non-standard contracts for the supply of electricity and gas (Non-standard reporting form) Field No. Field Identifier Description Parties to the contract 1 ID of the market participant or counterparty The market participant or counterparty on whose behalf the record of transaction is reported shall be identified by a unique code. 2 Type of code used in field 1 ACER registration code, Legal Entity Identifier (LEI),Bank Identifier Code (BIC), Energy Identification Code (EIC), Global Location Number (GLN/GS1) 3 ID of the other market participant or counterparty Unique identifier for the other counterparty of the contract. 4 Type of code used in field 3 ACER registration code, Legal Entity Identifier (LEI),Bank Identifier Code (BIC), Energy Identification Code (EIC), Global Location Number (GLN/GS1) 5 Reporting entity ID ID of the reporting entity. 6 Type of code used in field 5 ACER registration code, Legal Entity Identifier (LEI),Bank Identifier Code (BIC), Energy Identification Code (EIC), Global Location Number (GLN/GS1) 7 Beneficiary ID If the beneficiary of the contract as referred in Article 8(1) of Regulation (EU) No 1227/2011 is counterparty to this contract the field is to be left blank. If the beneficiary of the contract is not counterparty to this contract the reporting counterparty has to identify the beneficiary by a unique code. 8 Type of code used in field 7 ACER registration code, Legal Entity Identifier (LEI),Bank Identifier Code (BIC), Energy Identification Code (EIC), Global Location Number (GLN/GS1) 9 Trading capacity of the market participant or counterparty in field 1 Identifies whether the reporting counterparty has concluded the contract as principal on own account (on own behalf or behalf of a client) or as agent for the account of and on behalf of a client. 10 Buy/sell indicator Identifies whether the contract was a buy or sell for the market participant or counterparty identified in field 1. Contract details 11 Contract ID Unique identifier for the contract as assigned by the two market participants. 12 Contract date The date the contract was agreed or its modification, cancellation or termination. 13 Contract type The type of contract. 14 Energy commodity The classification of the energy commodity for the agreed contract. 15 Price or price formula Fixed price or price formula used in the contract. 16 Estimated notional amount Estimated notional amount of the contract (if applicable). 17 Notional currency The currency of the estimated notional amount. 18 Total notional contract quantity The estimated total number of units of the wholesale energy product. This is a calculated figure. 19 Volume optionality capacity The number of units included in the contract, per delivery time interval if available. 20 Notional quantity unit The unit of measurement used in fields 18 and 19. 21 Volume optionality The volume classification. 22 Volume optionality frequency The frequency of the volume optionality: e.g. daily, weekly, monthly, seasonal, annual or other, if available. 23 Volume optionality intervals Time interval for each volume optionality if available. Fixing index details 24 Type of index price Price classified as fixed, simple index (single underlying) or complex price formula (multiple underlying). 25 Fixing index List of indices determining the price in the contract. For each Index specify the name. In case of a basket of indices for which no unique identifier exist the basket or the index shall be indicated. 26 Fixing index types Spot, forward, swap, spread, etc. 27 Fixing index sources For each index specify the publication source. In case of basket of indices for which no unique identifier exist the basket or the index shall be indicated. 28 First fixing date First fixing date determined by the earliest date of all the fixings. 29 Last fixing date Last fixing date determined by the latest date of all the fixings. 30 Fixing frequency The frequency the fixing: e.g. daily, weekly, monthly, seasonal, annual or other. 31 Settlement method Whether the contract is settled physically, in cash, both, optional or other. Option details 32 Option style Indicates whether the option may be exercised at a fixed date (European and Asian style), a series of pre-defined dates (Bermudan) or at any time during the life of the contract (American). 33 Option type Indicates whether the option is a call, put or other. 34 Option first exercise date First exercise date determined by the earliest date of all the exercises. 35 Option last exercise date Last exercise date determined by the latest date of all the exercises. 36 Option exercise frequency The frequency of the Volume optionality: e.g. daily, weekly, monthly, seasonal, annual or other. 37 Option strike index For each Index specify the name. In case of a basket of indices for which no unique identifier exist the basket or the index shall be indicated. 38 Option strike index type Spot, forward, swap, spread, etc. 39 Option strike index source For each index specify the fixing type. In case of a basket of indices for which no unique identifier exist the basket or the index shall be indicated. 40 Option strike price The strike price of the option. Delivery profile 41 Delivery point or zone EIC code(s) for the delivery point(s) or market area(s). 42 Delivery start date Start date and time of delivery. For physically delivered contracts this would be the delivery start date of the contract. 43 Delivery end date End date and time of delivery. For physically delivered contracts this would be the end delivery date of the contract. 44 Load type Identification of the delivery profile (base load, peak load, off-peak, block of hours or other). Life cycle information 45 Action type When the report contains:  a contract reported for the first time, it will be identified as new;  a modification of details of a previously reported contract, it will be identified as modify;  a cancellation of a wrongly submitted report, it will be identified as error;  a termination of an existing contract, it will be identified as cancel. Table 3 Reportable details of wholesale energy products in relation to the transportation of electricity  Primary allocation results and result of secondary market resale and transfer of long term transmission rights in electricity Field No Field identifier Description Common data for total primary allocation results and secondary market resale and transfer rights and bid document 1. Document identification Unique identification of the document for which the time series data is being supplied. 2. Document version Version of the document being sent. A document may be sent several times, each transmission being identified by a different version number that starts at 1 and increases sequentially. 3. Document type The coded type of the document being sent. 4. Sender identification Identification of the party that is the sender of the document and is responsible for its content (EIC code). 5. Sender role Identification of the role that is played by the sender, e.g. TSO other reporting entity. 6. Receiver identification Identification of the party who is receiving the document. 7. Receiver role Identification of the role played by the receiver. 8. Creation date and time Date and time of the creation of the document, e.g. when the TSO or other reporting entity sends the transaction to the Agency. 9. Bid time interval/applicable time interval The beginning and ending date and time of the period covered by the document. 10 Domain The domain covered within the document. 11. Document status (if applicable) Identifies the status of the document. Capacity allocation time series (for primary allocation) 12. Time series identification The identification that uniquely identifies the time series. 13. Bid document identification The identification of the document in which the bids or resale references are contained. 14. Bid document version Version of the bid or resale document having been sent. 15. Bid identification The identification of the time series that was used in the original bid or resale. This is the unique number that is assigned by the bidder when they made their original bid or resale. Left blank if not applicable. 16. Bidding party Identification of the market participant who bid for the capacity or resold capacity (EIC X Code). 17. Auction identification The identification linking the allocation to a set of specifications created by the auction operator. 18. Business type Identifies the nature of the time series. 19. In area The area where the energy is to be delivered (EIC Y Code). 20. Out area The area where the energy is coming from (EIC Y Code). 21. Contract type The contract type defines the conditions under which the capacity was allocated and handled, e.g. daily auction, weekly auction, monthly auction, yearly auction, long term contract, etc. 22. Contract identification The contract identification of the time series instance. This must be a unique number that is assigned by the auction operator and shall be used for all references to the allocation. 23. Measure unit quantity The unit of measure in which the quantity in the time series is expressed. 24. Currency (if applicable) The currency in which the monetary amount is expressed. 25. Measure unit price (if applicable) The unit of measure in which the price in the time series is expressed. 26. Curve type(if applicable) Describes the type of the curve that is being provided for the time series in question, e.g. variable sized block or fixed sized block or point. 27. Classification category (if applicable) The category of the product as defined by the market rules. No-Bid auction time series (for primary allocation) 28. Identification The identification of a time series instance. 29. Auction identification The identification of the auction where no bids have been received. 30. Classification category (if applicable) The category of the product as defined by the market rules. Secondary rights time series (for secondary rights) 31. Time series identification The identification of the time series instance. This must be a unique number that is assigned by the sender for each time series in the document. 32. Business type Identifies the nature of the time series, e.g. capacity rights, capacity transfer notification, etc. 33. In area The area where the energy is to be delivered (EIC Y Code). 34. Out area The area where the energy is coming from (EIC Y Code). 35. Rights holder Identification of the market participant who is owner of, or has the right to use, the transmission rights in question (EIC X Code). 36. Transferee party (if applicable) Identification of the market participant to whom the rights are being transferred or the interconnection trade responsible designated by the transferor (as designated in the rights holder attribute) to use the rights (EIC X code). 37. Contract identification The contract identification of the time series instance. This must be the number that has been assigned by the transmission capacity allocator e.g. TSO or auction operator, or allocation platform. 38. Contract type The contract type defines the conditions under which the rights were allocated and handled, e.g. daily auction, weekly auction, monthly auction, yearly auction, etc. 39. Previous contract identification (if applicable) The identification of a previous contract used to identify the transfer rights. 40. Measure unit quantity The unit of measure in which the quantity in the time series is expressed. 41. Auction identification (if applicable) The identification linking the capacity rights to a set of specifications created by the transmission capacity allocator e.g. TSO or auction operator or allocation platform. 42. Currency (if applicable) The currency in which the monetary amount is expressed. 43. Measure unit price (if applicable) The unit of measure in which the price in the time series is expressed. 44. Curve type (if applicable) Describes the type of the curve that is being provided for the time series in question, e.g. variable sized block or fixed sized block or point. Period for primary allocation and secondary processes 45. Time interval This information provides the date and time of the start and end of the reported period. 46. Resolution The resolution defining the number of periods that the time interval is divided (ISO 8601). Interval for primary allocation and secondary processes 47. Position The relative position of a period within an interval. 48. Quantity The quantity that has been allocated in the primary auction. The quantity that has been assigned to the nomination party for secondary rights. 49. Price amount (if applicable) The price expressed for each unit of quantity allocated through the primary allocation. The price expressed for each unit of quantity resold or transferred on the secondary market if applicable. 50. Bid quantity (if applicable) The quantity that was in the original bid document. 51. Bid price amount (if applicable) The original price expressed in the original bid or resale for each unit of quantity requested. Reason for primary allocation and secondary processes 52. Reason code (if applicable) A code providing the status of the allocation or the rights. 53. Reason text (if applicable) Textual explanation of the reason code. Bid header document and bid document fields for organised market places (applicable for secondary trading) 54. Subject party The market participant for whom the bid is being submitted (EIC code). 55. Subject role The role of the subject party. 56. Divisible An indication whether or not each element of the bid may be partially accepted or not. 57. Linked bids identification (if applicable) Unique identification associated with all linked bids. 58. Block bid An indication that the values in the period constitute a block bid and that they cannot be changed. Table 4 Reportable details of wholesale energy products in relation to the transportation of gas  Primary and secondary capacity allocations for gas Field No Field identifier Description Common data for primary and secondary allocation processes 1. Sender identification Identification of the party that is the owner of the document and is responsible of its content. 2. Organised market place identification Identification of organised market place. 3. Process identification The identification of the auction or other process as defined by the capacity allocating entity. 4. Type of gas Identifies the type of gas. 5. Transportation transaction identification A uniquely assigned identification number for the capacity allocation as assigned by the organized market place or TSO. 6. Creation date and time Creation date and time of the transaction. 7. Auction open date/time The date and time when an auction opens for bidding. 8. Auction end date/time The date and time when an auction closes. 9. Transportation transaction Type The type identifies the nature of transportation transaction to be reported in accordance with current applicable industry standards as specified by gas network code on Interoperability and data exchange. 10. Start date and time Date and time of the start of the transportation transaction runtime. 11. End date and time Date and time of the end of the transportation transaction runtime. 12. Offered capacity The quantity of capacity available in the auction expressed in the measure unit. Only relevant for bidding behaviour monitoring. 13. Capacity category Applicable capacity category. Data for lifecycle reporting 14. Action type Status code of the report to be reported in accordance with current applicable industry standards as specified in gas network code on Interoperability and data exchange. Data for quantity and price reporting 15. Quantity Total number of units allocated with the transportation transaction as expressed in the measure unit. 16. Measure unit The unit of measurement used. 17. Currency The currency in which the monetary amount is expressed. 18. Total price Reserve price at time of the auction plus auction premium or regulated tariff in case of other allocation mechanism than auction. 19. Fixed or floating reserve price Identification of the type of the reserve price. 20. Reserve price The identification of the reserve price for the auction. 21. Premium price The identification of the premium price for the auction. Data for identification of location and market participant 22. Network point identification Within a network system according to the EIC code. 23. Bundling Specification of bundling. 24. Direction Specification of direction. 25. TSO 1 identification The identification of the TSO for which the data reporting is made. 26. TSO 2 identification The identification of the counter TSO. 27. Market participant identification The market participant to which the capacity is assigned. 28. Balancing group or portfolio code The balancing group (or balancing groups in case of bundled products) to which the shipper belongs or the portfolio code used by the shipper if a balancing group is not applicable. Data applicable only for secondary allocations 29. Procedure applicable Specification of procedure applicable. 30. Maximum bid amount The maximum the transferee would be willing to offer, expressed in the currency per measure unit. 31. Minimum bid amount The minimum the transferor would be willing to offer, expressed in the currency per measure unit. 32. Maximum quantity The maximum the transferee/transferor would be willing to acquire/sell on creating the trade proposal. 33. Minimum quantity The minimum the transferee/transferor would be willing to acquire/sell on creating the trade proposal. 34. Price paid to TSO (Underlying price) Only applicable when there is an assignment expressed in the currency per measure unit which must be kWh/h. 35. Price the transferee pays to the transferor Price the transferee pays to the transferor expressed in the currency per measure unit which must be kWh/h. 36. Transferor identification The market participant giving up the capacity. 37. Transferee identification The market participant receiving the capacity. Data fields applicable only for orders placed at auctions for primary allocations 38. Bid ID Numerical identifier of the bid as assigned by the reporting entity. 39. Auction round number An integer that increments every time an auction achieves no result and is re-run with different parameters  starting at 1. To be left blank in case of auctions without binding rounds, e.g. day-ahead auctions. 40. Bid price The price bid for each unit of capacity excluding the reserve price. Expressed in the currency and measure unit. 41. Bid quantity The quantity being bid for expressed in the measure unit.